DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	This Office action is in response to the amendment filed February 7, 2022 in which claims 1 and 3 were amended.
 	The rejection of the claim under 35 USC 112 is withdrawn in view of the amendment to the claim.
 	The rejections of the claims under 35 USC 103 over WO2017140952 and Kubo (US 5,637,142) are withdrawn in view of the amendments to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1, it is not clear how “a silicone oil” differs from “silicone oil”.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Visca (US 4,990,283).
 	Visca teaches a microemulsion contain an aqueous medium (low surface tension liquid) and a perfluoropolyether (a high surface tension liquid) (see abstract). The emulsion is prepared by mixing, which would suggest any of the methods of mixing in present claim 3(a). It should be noted that the claims are directed to a lubricant composition and that no patentable weight has been given to the textured surface.
 	WO does not specifically teach the surface tension or the surface energy value of
the liquids. However, WO meets these limitations because WO teaches liquids that
Applicant has disclosed as meeting the surface tension and surface energy value as set
forth in the claims.
WO does not specifically teach that the second effective amount is effective to
support an emulsion of the low surface tension liquid dispersed within the high surface
tension liquid. However, since WO teaches the same liquids and forms a microemulsion, it would appear that the amount of the high surface tension liquid would support an emulsion.
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17272104/20220222